Exhibit 10.1

LOGO [g30877image.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal

  

Loan Date

  

Maturity

  

Loan No

  

Call / Coll

  

Account

  

Officer

  

Initials

$5,000,000.00

   05-16-2008       2000050969-       00000482182    091   

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:    Allin Consulting of Pennsylvania, Inc.;    Lender:    S&T BANK   
Allin Corporation;       Commercial Lending    Allin Corporation of California;
      800 Philadelphia Street    Allin Holdings Corporation;       PO Box 190   
Allin Interactive Corporation;       Indiana, PA 15701    Allin Network
Products, Inc.;       (724) 349-1800    and Codelab Technology Group, Inc.      
   381 Mansfield Ave Suite 400
Pittsburgh, PA 15220-2751      

 

 

 

Principal Amount: $5,000,000.00   Initial Rate: 5.500%   Date of Agreement:
May 16, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS. A Revolving Credit Note dated October 1,
2008, as amended, in the original maximum available principal amount of Five
Million & 00/100 Dollars ($5,000,000.00), together with a current variable
interest rate of S&T Bank Prime plus 0.500% per annum and a current maturity
date of September 30, 2008.

DESCRIPTION OF COLLATERAL. All security interests, assignments, mortgages,
pledges, liens and encumbrances of whatsoever nature or kind now or hereafter
granted or existing as security for the Indebtedness.

DESCRIPTION OF CHANGE IN TERMS. Extend the maturity date to September 30, 2009.

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made, Borrower will pay this loan in one payment of all
outstanding principal plus all accrued unpaid interest on September 30, 2009. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning May 30, 2008, with all
subsequent interest payments to be due on the same day of each month after that.

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an index which is Lender’s Prime Rate (the
“Index”). This is the rate Lender charges, or would charge, on 90-day unsecured
loans to the most creditworthy corporate customers. This rate may or may not be
the lowest rate available from Lender at any given time. Lender will tell
Borrower the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each day. Borrower understands that Lender
may make loans based on other rates as well. The Index currently is 5.000% per
annum. The interest rate to be applied to the unpaid principal balance during
this loan will be at a rate of 0.500 percentage points over the Index, resulting
in an initial rate of 5.500% per annum. NOTICE: Under no circumstances will the
interest rate on this loan be more than the maximum rate allowed by applicable
law.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

Loan No: 2000050969-               (Continued)   Page 2

 

 

 

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

ALLIN CONSULTING OF PENNSYLVANIA, INC. By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Consulting of
Pennsylvania, Inc.   ALLIN CORPORATION   By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Corporation  
ALLIN CORPORATION OF CALIFORNIA By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Corporation of
California   ALLIN HOLDINGS CORPORATION By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Holdings
Corporation   ALLIN INTERACTIVE CORPORATION By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Interactive
Corporation   ALLIN NETWORK PRODUCTS, INC. By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Allin Network Products,
Inc.  



--------------------------------------------------------------------------------

CODELAB TECHNOLOGY GROUP, INC. By:  

/s/ Dean C. Praskach

  (Seal)   Dean C. Praskach, VP/Finance Sec/Treasurer of Codelab Technology
Group, Inc.  

 

 

 

LASER PRO Lending, Ver. 5.40.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2008. All

Rights Reserved. - PA C:\APPS\CFIWIN\CFI\LPL\D20C.FC TR-53463 PR-231 (M)